Exhibit 10.1


EXICURE, INC.
June __, 2020


[Name]
[Address]


Re: Exicure, Inc. (the “Company”)
Dear [Name]:
Reference is hereby made to that [Employment Agreement/Amended and Restated
Employment Agreement], dated as of [_______], by and between you and the Company
related to your employment as [title] (the “Original Employment Agreement”).
Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Original Employment Agreement.
This side letter (“Side Letter”) will serve to confirm certain amendments and
supplementary provisions that we have agreed to with respect to the Original
Employment Agreement. Accordingly, the parties have agreed as follows:
1.
Amendment to Section 4(d). Section 4(d) of the Original Employment Agreement is
hereby replaced in its entirety as follows:

Termination without Cause or for Good Reason in Connection with a Change in
Control. If Executive’s employment hereunder shall be terminated by the Company
without Cause, or by Executive for Good Reason, in either case within 12 months
following a Change in Control then, in addition to the payments and benefits
described in Section 4(b) and subject to Executive’s execution and
non-revocation of the release contemplated in Section 4(f) of this Agreement and
Executive’s continuing compliance with the [CEO, CFO: Non-Competition Agreement/
COO: the Confidentiality and Work Product Assignment Agreement] (as defined
below):
(i)The Company shall pay Executive continuation of [_______] ([_______])1 months
(“Benefit Period”) of Executive’s annual Base Salary, as in effect immediately
prior to Executive’s termination of employment hereunder, payable during the
6-month period following Executive’s termination of employment in the form of
salary continuation in accordance with the Company’s normal payroll practices;
(ii)    The Company shall pay Executive an annual cash bonus equal to
Executive’s annual target bonus as set forth in Section 3(b) of the Original
Employment Agreement for the year in which the termination of employment occurs,
payable at the same time as annual cash bonuses are paid to senior management;
(iii)    All equity awards, to the extent outstanding as of immediately prior to
such termination, will be (or will be deemed to have been) fully vested and
exercisable as of immediately prior to the latter of: (1) the date of
termination and (2) the date of the Change in Control;
(iv)    If the Executive timely elects to receive continued coverage under the
Company’s group health care plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay the
employer portion of applicable COBRA


___________________________
1 NTD: CEO: 18 months, COO and CFO: 15 months



--------------------------------------------------------------------------------




premium payments for the Executive’s and, as applicable, Executive’s
dependents’, continued health coverage under such plan (as in effect or amended
from time to time) (the “COBRA Subsidy”) until the earlier of: (1) [_______]
([_______])2 months following the Executive’s termination of employment, or (2)
the date upon which the Executive obtains or becomes eligible for other health
care coverage from a new employer or otherwise (such period referred to as the
“COBRA Subsidy Period”). The Executive shall promptly inform the Company in
writing when Executive obtains or becomes eligible for any such other health
care coverage. The Executive shall be responsible for paying a share of such
COBRA premiums during the COBRA Subsidy Period at active employee rates as in
effect from time to time, and shall be responsible for the full unsubsidized
costs of such COBRA coverage thereafter.
2.    [For CEO and CFO]: Amendment to Section 4(e). Section 4(e) of the Original
Employment Agreement is hereby deleted in its entirety. COO: This paragraph
intentionally left blank.]
3.    The Company and the Executive further agree that this Side Letter does not
constitute grounds for “Good Reason” pursuant Section [For CEO and CFO]: 4(h)/
for COO: 4(g)] of the Original Employment Agreement, or otherwise constitute any
trigger for the Company’s payment of any severance or other benefits to
Executive pursuant to Sections 4(c) or 4(d) of the Original Employment
Agreement.
4.    The Executive will continue to abide by Company rules and policies.
Executive acknowledges and agrees to continue to comply with the [CEO, CFO:
Non-Competition Agreement/ COO: the Confidentiality and Work Product Assignment
Agreement], which Executive signed on [date] and which prohibits unauthorized
use or disclosure of the Company’s proprietary information, among other
obligations.
5.    Except as modified or amended in this Side Letter, no other term or
provision of the Original Employment Agreement is amended or modified in any
respect. The Original Employment Agreement, and its exhibits, along with this
Side Letter, set forth the entire understanding between the parties with regard
to the subject matter hereof and supersedes any prior oral discussions or
written communications and agreements. This Side Letter cannot be modified or
amended except in writing signed by the Executive and an authorized officer of
the Company.
Please sign below to indicate your agreement with the foregoing.
[Signature page follows]
                            




___________________________
2 NTD: CEO: 18 months, COO and CFO: 15 months



--------------------------------------------------------------------------------





Very truly yours,            
EXICURE, INC.






By: ____________________________________
Name: Timothy P. Walbert    
Title: Chairman of the Board of Directors








ACCEPTED AND AGREED
AS OF THE DATE
FIRST WRITTEN ABOVE:


________________________________
[Name]




